ITEMID: 001-4659
LANGUAGEISOCODE: ENG
RESPONDENT: GBR
BRANCH: ADMISSIBILITY
DATE: 1999
DOCNAME: CARTER v. THE UNITED KINGDOM
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: Nicolas Bratza
TEXT: The applicant is a British citizen born in 1943. He is currently living in Yaxley, a village near Peterborough, England.
The applicant is represented in the proceedings before the Court by Hegarty & Co., a firm of solicitors based in Peterborough.
A.
The facts as submitted by the parties may be summarised as follows.
The applicant has served as a retained fireman in Yaxley Fire Brigade in the village of Yaxley for 24 years. On 3 May 1994 he was made Sub-Officer and Station Commander with managerial responsibility for the Yaxley fire station. All the fire-fighters at the Yaxley station work on a retained basis and all live in Yaxley, a community of 2,810 inhabitants. The applicant was at the relevant time employed full-time as a bus driver in Peterborough. Fire service records indicate that the applicant spent, on average, four and a half hours per week at work, including time spent attending fires and other incidents. According to the applicant, he spent considerably more time at the fire station than the hours recorded since as a Sub-Officer he had to attend to a host of other matters relating to the running of the station.
In a letter dated 29 January 1996 addressed to the Cambridgeshire County Fire and Rescue Service a male colleague made a complaint against the applicant accusing him of harassment. The applicant’s colleague was interviewed on 31 January 1996. Certain of the allegations made against the applicant were subsequently confirmed by a leading fireman at the station who was also interviewed. A full disciplinary investigation was conducted into the allegation made against the applicant. On 9 February 1996 the applicant was suspended from duty pending the outcome of the disciplinary proceedings.
Subsequently in a letter dated 15 February 1996 a former female colleague of the applicant complained that the applicant and another member of the fire station had made unsavoury and personal comments of a very explicit sexual nature about her. That complaint also became part of the investigation.
The applicant denied all the accusations made against him.
During his period of suspension the applicant was prohibited from entering any fire service premises without obtaining prior permission and was requested that he should not, at any time, contact or speak to any of his service colleagues. He remained suspended on these terms until 18 February 1998, when the terms of the suspension were varied.
The applicant states that the terms imposed on his suspension placed considerable restrictions on his social and everyday life and prevented him from communicating with his friends and almost went as far as to prevent him from communicating with his family.
By way of illustration of the effects of the restriction, the applicant refers to an incident which occurred on 26 March 1996 while he was present at a local club which counted among its members many of the fire-fighters from the Yaxley Fire Brigade. The applicant states that officers from the fire service entered the premises, noted with whom he was associating and reported back to the fire service. A similar incident occurred shortly afterwards when he was present at the club with his son and wife together with two of his fire service friends and their wives.
The applicant refers to a further incident on 28 June 1996 when he attended the retirement party of a fire officer whom he had known for many years and whose wife was known to his family for some forty-five years. Other fire officers and their families were present. By letter dated 2 July 1996 the fire service cautioned the applicant that any further reports to the effect that he had breached the conditions of his suspension would lead to charges being brought against him under the Fire Service (Discipline) Regulations 1985.
In August 1996 the applicant was informed by the County Fire Officer that he had to request permission to attend his son's wedding because firemen whom his son had known from childhood, and one of whom was his Best Man, were also invited to the wedding. On this occasion a senior officer granted a relaxation of the conditions of the applicant's suspension and permitted him to associate with friends and colleagues from Yaxley Fire Brigade on the day of the wedding.
After hearing witnesses and the applicant on 2 and 3 August 1996, the disciplinary tribunal found each of the charges proven and the disciplinary action taken against him justified. He was sentenced to a reduction in rank to fire-fighter. He appealed to the Disciplinary Appeal Tribunal which modified the disciplinary sanction to reduction in rank to leading fire-fighter. On 10 March 1997 the applicant submitted notice of his appeal to the Secretary of State. The appeal had not yet been decided at the time of the Court’s consideration of the applicant’s complaints.
In a letter dated 18 February 1998 the County Fire Officer notified the applicant that the terms of his suspension had been varied and that he was henceforth permitted to have contacts with his fellow officers but was not to discuss the circumstances of the disciplinary proceedings until the appeal to the Home Secretary had been determined. The applicant continues not to be permitted to enter fire service premises.
B. Relevant domestic law and practice
The Fire Services (Discipline) Regulations 1985 (Statutory Instrument no. 1985/930) made pursuant to section 17 of the Fire Services Act 1947 provide for the maintenance of discipline in fire brigades and set out a code of discipline and the procedures to be followed for the investigation and the taking of disciplinary action against members of the fire service.
The terms under which a fire officer can be suspended are contained in section VIII of the National Joint Council for Local Authorities’ Fire Brigades Scheme of Conditions of Service (“NJC”). These conditions formed part of the contract between the applicant and Cambridgeshire County Council. Under the relevant provisions of section VIII the County Fire Officer (“the Chief Officer”) may suspend a fire officer who has committed a disciplinary or criminal offence. The period of suspension continues until it is either terminated by the Chief Officer or until disciplinary proceedings have been concluded.
The NJC Terms of Conditions of Service do not deal with the imposition of terms in connection with the suspension of a fire officer.
In December 1995 the fire service published a Fair Treatment Policy setting out procedures to enable employees to raise matters of concern with their superior officers in the service. The Policy implements an outline grievance procedure set out in section X of the NJC terms of service. Under the Policy any grievance is to be pursued in the first instance with the employee’s line manager. If dissatisfied, the employee may then take the matter up with the Manager, then the County Fire Officer and finally with the appropriate committee of the County Council.
